Citation Nr: 1413116	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-44 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


REMAND

The Veteran had active duty service from January 1988 to November 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was initially before the Board in March 2013, when it was remanded for further development.  

With regards to the Veteran's left ear hearing loss, an opinion obtained in May 2013 pursuant to the Board's remand concluded that the hearing loss was not likely related to service because there was "no significant change between the enlistment and exit physicals."  It was further noted that the loss seen in the August 2010 VA examination was not "present during military service (normal hearing throughout the military record with no significant threshold change) and therefore there was no 'initial manifestation' of the current loss at the left ear" during service.  

The Board requested that the Veteran's noise exposure be discussed; however, there is no mention of noise exposure in the opinion.  Moreover, the Board specifically noted that there was an objective decrease in hearing acuity noted in the service treatment records.  The examiner noted that this was not a "significant change" but does not explain why such is not considered significant.  Finally, with respect to the "initial manifestation" language, the Board noted specifically that there was objective loss during service; therefore the examiner was asked to opine whether this objective loss was an "initial manifestation" of the current hearing loss in service (i.e., was the loss noted in service the initial manifestation of any current hearing impairment).  

As the examiner did not address the above, the Board finds that a remand is necessary at this time in order to obtain a new VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

(The tinnitus was shown to be related to the Veteran's hearing loss in the May 2013 examination; accordingly, the tinnitus issue is intertwined with the left ear hearing loss issue and it is also remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).)

Regarding the Veteran's lumbar spine and left knee issues, the Veteran underwent a VA examination in May 2013.  At that examination, the Veteran was only diagnosed with degenerative joint disease (DJD) of the lumbar spine.  The Board asked that the Veteran's diagnosed lumbar strain be addressed.  It was not and therefore the opinion is inadequate with respect to the Veteran's lumbar spine disorder.  

Additionally, the examiner opined that the Veteran's right knee was not aggravating either of his lumbar spine or left knee disorders, specifically stating that "it is unlikely that the Veteran's mild right knee condition would cause aggravation of the Veteran's mild DJD of the lumbar spine and left knee."  No rationale for that opinion was provided.  The Board is left to infer that what the examiner meant was that any "mild" knee condition would not, per se, make another disability worse.  If this was the examiner's intent, it should be affirmatively stated and the medical reasons specifically enunciated.  Accordingly, the Board finds that the opinions provided are inadequate, and a remand is necessary in order to obtain a clarifying statement.  See Barr, supra; Stegall, supra.

Turning to the sleep apnea claim, the Veteran's sleep apnea has been related to his obesity in the last two VA examination opinions obtained.  In informal hearing presentations, the Veteran's representative avers that the Veteran's obesity has been caused by his service-connected disabilities, particularly a heart disability (right bundle branch block).  The VA opinions obtained do not address this contention.  Accordingly, the Board is remanding for another opinion that addresses such contentions.  See id.

Finally, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Temple VA Medical Center, or any other VA medical facility that may have treated the Veteran, since June 2013 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his left ear hearing loss, tinnitus, lumbar spine, left knee, or sleep apnea disorders, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of his left ear hearing loss and tinnitus with an audiologist other than the May 2013 examiner.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

The examiner should conduct an audiological examination and report the puretone thresholds and the Maryland CNC speech discrimination scores obtained.  The examiner should additionally address the Veteran's history of noise exposure before, during and after military service.

After audiological examination, the examiner should opine whether any noted left ear hearing loss is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  (The examiner must specifically discuss any noise exposure during service in the opinion provided.)

The examiner should additionally address the audiometric results in service, including the objective evidence of a decrease in hearing acuity (however slight) during military service.  The examiner should specifically address why or why not such a change may or may not be "significant," and how such a change in test results affect the examiner's opinion.  The May 2013 examiner's opinion, and any other opinion regarding etiology, should be discussed in the examiner's opinion.  

Finally, regardless of whether such objective loss in service is found to be significant or not, the examiner should opine whether the decrease in hearing acuity noted in service represented an initial manifestation of the Veteran's current hearing loss, such that his hearing loss can be said to have been incurred in or began during military service that has been chronic and continuous since that time, and which has progressively worsened to the point of now being appropriately diagnosed as a hearing disability under VA regulations.  The medical reasons for the conclusions should be set forth in detail.  For instance, if it is determined that currently shown hearing loss is not traceable to military service or any increase in puretone thresholds that occurred during military service, the examiner should explain why, citing to medical principles and the Veteran's record as necessary.  

If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

4.  Furnish the Veteran's claims file to the previous VA examiner in order to obtain an addendum to the May 2013 VA examination of the Veteran's lumbar spine and left knee disorders.  After reviewing the claims file to include this remand, the examiner should address the following:

(a) Lumbar Strain: 
(1) The examiner should state whether a lumbar strain was present on examination of the Veteran in May 2013 or not.  If not, the examiner must then opine whether such was not present because either (i) it had resolved, or (ii) such had been inappropriately or mis-diagnosed at the August 2009 VA examination and the reasoning for such a finding of inappropriate or mis-diagnosis.

(2) If the lumbar strain diagnosis was shown on examination or had resolved, the examiner must then provide an opinion as to whether the Veteran's lumbar strain is more likely, less likely or at least as likely as not (50 percent or greater probability) is related to military service, to include the Veteran's contentions that he was a firefighter in service and had to "duck walk" with heavy equipment on his back.

The examiner must address the Veteran's lay statements and contentions as to how he injured his back in service as noted in the past medical history section of the May 2013 examination report.

(b) Lumbar DJD:  The examiner should state whether the Veteran's lumbar spine DJD more likely, less likely or at least as likely as not is related to military service, to include the Veteran's contentions that he was a firefighter in service and had to "duck walk" with heavy equipment on his back.

The examiner must address the Veteran's lay statements and contentions as to how he injured his back in service as noted in the past medical history section of the May 2013 examination report.

(c) Left Knee DJD:  The examiner should state whether the Veteran's left knee DJD more likely, less likely, or at least as likely as not is related to military service, to include the soft tissue injury noted in October 1989.

The examiner must address the Veteran's lay statements and contentions as to how he injured his knee in service as noted in the past medical history section of the May 2013 examination report.

(d) Secondary Service Connection for Lumbar Spine:  
(1) The examiner should state whether the Veteran's lumbar spine strain or DJD is caused by or the result of his right knee disability, to include any altered gait or weightbearing as a result of that disability.

(2) The examiner should state whether the Veteran's lumbar spine strain or DJD has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his right knee disability, to include any altered gait or weightbearing as a result of that disability.  

The examiner must address both the strain and DJD diagnoses, if appropriate based on the answer to (a)(1) above.  

(e) Secondary Service Connection for Left Knee:  
(1) The examiner should state whether the Veteran's left knee DJD was caused or the result of his right knee disability, to include any altered gait or weightbearing as a result of that disability.

(2) The examiner should state whether the Veteran's left knee DJD has been aggravated by his right knee disability, to include any altered gait or weightbearing as a result of that disability.

A rationale for each opinion expressed must be provided.  In other words, the medical reasons for arriving at each conclusion should be stated in the context of this particular evidentiary record.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

(If the May 2013 VA examiner is unavailable to respond, a comparably qualified examiner may be called upon to provide an addendum that addresses the above.  If the May 2013 VA examiner or other reviewer cannot answer the above without another examination of the Veteran, he should be scheduled for an examination.)

5.  Furnish the Veteran's claims file to a qualified expert in order to obtain an opinion regarding the Veteran's sleep apnea as related to or aggravated by service-connected disability.  

After reviewing the claims file, the reviewer should opine whether the Veteran's sleep apnea is due to or made worse by any service-connected disability, particularly his heart and hypertension disability, to include any obesity as a result of any lack of activity due to those disabilities.  

The reviewer should specifically address the August 2009 examiner's opinion, as well as any other evidence of record, which supports a potential link between the Veteran's sleep apnea and his service-connected disabilities.  The reviewer should also address the May 2013 examiner's opinions.

All opinions must be accompanied by a rationale.  If the reviewer determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.  (Should it be determined that an examination is required to address these questions, an examination should be scheduled.)

6.  Following any additional indicated development, the agency of original jurisdiction should review the claims file and readjudicate the Veteran's claims of service connection for left ear hearing loss, tinnitus, sleep apnea, and lumbar spine and left knee disorders, to include as secondary to right knee disability.  If a benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

